being read.
Proclamation was made for any person to come into Court, and made Answer to the aforesaid Libel and no person Appeared. And the Court was adjourned untill further notice.
The within Libel being read and Proclamation made for any person or Persons to come into Court and make answer thereto, and no person appearing a default was Enter’d, Wherefore after due Consideration had on the premisses, i conceive there is Due to the sa Isaac Goreham for the remainder of his wages on board sa Sloop after deduction made of one months pay advanced before Sailing and the allowance to Greenwich Hospital the Sum of ninety one Pounds five Shillings and Eight pence in Bills of the old Tenour It is therefore Consider’d and Decreed that he the sa Isaac Goreham recover against the sa Sloop Jupiter the sa Sum of Ninety one Pounds, five Shillings and Eight pence with Cost of Court, And it is further order’d and Decreed that in case the owners of sa Sloop or some person on there behalf do not pay and Satisfy the sa Isaac Goreham the afore sa Sum together with the Cost of Court within the Space of Ten days from the date hereof: that then the Marshall of this Court Shall Publickly Sell her or Such part of hér Tackle and Furniture as Shall be Sufficient therefor after giving the usual Notice of the Time of Sale, and that he the sa Marshall out of the Money *526arising from st! Sale pay and Satisfy the sa Isaac Goreham the afore sa Sum together with the Cost of this Court rendering to the owners the overplus if any there be.
Wickham